Title: James Lovell to Abigail Adams, 27 February 1781
From: Lovell, James
To: Adams, Abigail


     
      
       Feb. 27. 1781
      
     
     Your Effects, expected in the Alliance, came in the Ariel. Yesterday two Cases were brought to my Chamber, the Size of which I give on the other Side to govern your future Directions as to Transportation.
     
     
      Inches
      }
      54 long
      }
      27 long
     
     
      18 high
      17 broad
     
     
      16 broad
      14 high
     
    
   I received at the same Time a Box for my Friend Gerry and another for Col. Peabody. Having deliver’d the former agreable to his order, I was told in the Evening that the Articles were in Part rotten. This made me immediately open Col. P’s. I found them not much injured. I thoroughly examined, wiped and dried them properly for second Package. The Appearance of his Box indicated his medium Luck: Not so yours, my dear Lady. The large Case was shattered; and, thro’ the Cracks appeared neither full nor regularly packt; and it smoaked so in the Sun in my Chamber as to warrant the further Search of my Eye even if I had been warned of its containing only Secrets.
     I was agreably disappointed in finding that the Damage was not equal to my Fears. It was such however as to oblige me to pass over every Article seperately; for those which are not really injured were in a warm fermenting moisture. Your Diaper, very pretty, was among the worst. Mr. Shutes Linnen the next, your No. 7507 next, Mr. Wibert’s No. 19 next, Brother Cranche’s Cambrick No. 1216 next. The other Linnens and Cambricks do not properly fall under the Head of Damage, nor any of the other Articles, except your Gloves which are useless in their present party-colored State; and They had nearly ruined those of your Articles among which they were wrongfully inserted: They should be wrapped in wollen. There was a good Fire in my Room and a pretty-handy Watchman till 5 this morning; in Consequence, all of the smaller Parcels have had due Airing, Wiping and Repacking. I must particularly acquaint Miss that, tho the Fans stuck much together, they are now in no Measure defaced. They would have been lost if they had dried in that Posture. One of them is the prettiest of the shining Kind that I have yet seen; and a Lady who lately lodged here was supposed to have them the prettyest. I like those better which I used to see 19 years ago. The green Mould is next-to-intirely taken from the Gauzes, among which the Gloves were placed for their Security.—Tell the Men their Cloths are become quite dry without any Change of Colour.—I should have named Miss P. B. A’s Linnen Handkerchiefs as damaged, but I suppose within the Power of some of her Arts to recover: Her Chintz was not injured tho’ in the same wet Paper; it is almost a Beauty. It has a large Flower too much. Your striped Persian is spotted but I believe the Wind will recover it. Your nice quaker Broad Cloth escaped, tho the wrapper was very wet. You had better keep to your Cardinal and not run into the Pride of the female Lucifers of this City with their uncouloured Long Cloaks. The Linnens and Diapers are still at the Fire. The best shall be done for them that can be. I hope your Fears will magnify the Damage that you may have more Satisfaction in the End.
     The large Case is larger than was necessary, by many Inches. And I suspect will not easily find Transportation when perhaps I shall be able to send the whole Articles in two or three Parcels more readily.
     But, now Madam the worst of the Future is to be mentioned: how is the smaller Box to reach you. For the Past, it has escaped well, but I fear the long, rough Waggonnage: Perhaps shortly there will be a most decided Superiority in our favor by Sea so as to make the Winds the only Risque to be run. Capt. Penny sold his China here some time ago, because of the great Risque to Jamaica Plains. But I cannot advise you to part with yours. Nevertheless, I will in my next send you the current Price that if you wish to chip and change you may do it with your Eyes open.
     The fate of the South is balancing between Cornwallis and Green; and of the Middle States—War between the Commanders near Gardner’s Island. I never have yet been so agitated by present Moments since the War began. God be better to us than our Deserts!
     
      Your very humb. Servt.,
      JL
     
    